Citation Nr: 1827973	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-02-281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In connection with his appeal, the Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge, to be held in August 2015.  In a July 2015 letter sent to his most recent address of record, the Board notified the Veteran of the date and time of the hearing.  The letter was returned by postal authorities as undeliverable, and the Veteran failed to appear.

Pursuant to 38 C.F.R. § 20.702(d) (2017), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  The Board notes that, although the letter notifying the Veteran of the hearing was returned as undeliverable, there were no other possible and plausible addresses available to the Secretary.  Davis v. Principi, 17 Vet. App. 29, 37 (2003) (regarding presumption of regularity); see also Lamb v. Peake, 22 Vet. App. 227, 232 (2008) (noting that "the onus is on the claimant to have a reliable address for receiving notice and to keep the Secretary informed of the address.").  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.


FINDINGS OF FACT

1.  Right ear hearing loss preexisted the Veteran's active service and was not aggravated therein.  

2.  A left ear hearing loss disability was not present during the Veteran's active service, left ear sensorineural hearing loss was not manifest to a compensable degree within one year of service separation, and the most probative evidence establishes that the Veteran's current left ear hearing loss disability is not causally related to his active service or any incident therein, including noise exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, in order to establish direct service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Several statutory presumptions operate in connection with the laws providing for service connection, including the presumptions of soundness and aggravation.  Under the presumption of soundness, a Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C. § 1111, 1137 (2012).

Where a disability is noted upon entry into service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the veteran to establish aggravation under 38 U.S.C. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012).

If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that he was subject to high levels of noise during active service in the course of his duties as a tow dragon repairer.  Specifically, he asserts that was exposed to live fire missiles about every month or two throughout his term.  See January 2012 Notice of Disagreement.

The Veteran is certainly competent to describe his in-service noise exposure.  That an injury such as acoustic trauma occurred during service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury or disease, or aggravation of a preexisting disease or injury.  

In this case, the evidence of record indicates that the Veteran currently has a hearing loss disability.  Specifically, a May 2009 VA clinical record reflects a diagnosis of bilateral hearing loss.  Additionally, at the July 2011 VA medical examination, audiological evaluation showed puretone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
65
LEFT
5
10
15
25
40

The average pure tone thresholds were 38 decibels on the right and 23 decibels on the left.  Speech discrimination testing using the Maryland CNC word list was 100 percent in the right and left ear.  The examiner determined a diagnoses of moderately severe sensorineural hearing loss for the right ear, and mild sensorineural hearing loss for the left ear.  Based on the May 2009 VA clinical record and July 2011 VA examination report, the Board finds that the first element of service connection has been met.

The evidence of record indicates that in-service incurrence or aggravation of a disease requirement has not been met.  Specifically, at the Veteran's April 1980 enlistment medical examination, audiological testing showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
50
LEFT
10
5
5
5
15

The examiner noted the impairment of hearing for the Veteran's right ear.  The Veteran was found to be acceptable for enlistment and assigned a "PULHES" profile of "1" in the categories of Physical Capacity and Stamina (P), Upper Extremities (U), Lower Extremities (L), Eyes (E), and Psychiatric Condition (S).  He was assigned a profile of "2" in the Hearing and Ears (H) category.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the appellant on a scale of 1 (high level of medical fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

In view of this evidence of a right ear hearing loss disability at the time of service enlistment, the Board finds that the presumption of sound condition at service entrance does not attach in this case with respect to right ear hearing loss at 4,000 hertz.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Additionally, service treatment records corresponding to the Veteran's period of active duty are entirely negative for complaints or findings of hearing loss.  

Audiometric testing conducted at the Veteran's April 1983 separation examination, showed pure tone thresholds, in decibels as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
25
55
LEFT
0
0
10
10
15

The record establishes that the Veteran had normal hearing in his left ear, and there lacked a significant shift in hearing loss in the right ear.  The July 2011 VA examiner concluded that there was no significant change in hearing sensitivity evidenced for either ear.  Under these circumstances, the Board finds that the record establishes that the preexisting right ear hearing loss was not aggravated during service.  This is consistent with the conclusion of the VA examiner and there is no probative evidence to the contrary.  

The record further establishes that a chronic left ear hearing loss disability was not present during service, as evidenced by the normal audiometric findings at service separation, nor is there any indication that hearing loss was manifest to a compensable degree within one year of service separation.  Specifically, the first clinical evidence of bilateral hearing loss was in May 2009, approximately 26 years after service separation.  The Veteran stated that he could not recall the onset of the hearing loss or any incident where he was exposed to loud noise on the right side.  Based on the April 1983 separation examination and May 2009 VA clinical record, the Board finds that a left ear hearing loss disability was not incurred in service, nor manifest to a compensable degree within one year of service separation.  

The Board further finds that the third element of a nexus has not been met.  Specifically, the July 2011 VA examiner concluded that it is less likely than not the Veteran's hearing loss was caused by or the result of noise exposure in the military.  The examiner explained that there was no significant change in hearing sensitivity evidenced for either ear at the entrance and separation physical.  Although hearing loss was evidenced at separation for the right ear, the results were similar to hearing loss evidenced at entrance.  The examiner further explained that the Institute of Medicine Report on noise exposure in the military concluded that based on current knowledge, noise-induced hearing loss occurs immediately, i.e., there is no scientific support for delayed onset of noise-induced hearing loss weeks, months, or years after the exposure event.  Based on the VA examiner's opinion and thorough rationale, the Board finds that the third element for service connection has not been met.   

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions, based her opinion on a review of the Veteran's clinical records and reported medical history, and provided a rationale for her opinion.  The basis for the examiner's conclusion is apparent from a review of the evidence and is consistent with such evidence, particularly with service treatment records noting right ear hearing loss prior to service, and normal hearing acuity for the left ear at service separation.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).

Finally, the Board notes that there is no medical evidence of record which contradicts this medical opinion or otherwise suggests an association between the Veteran's current hearing loss and his active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Because he is a layperson and the etiology of hearing loss, as opposed to the symptoms and/or date of onset of decreased hearing acuity, is not capable of lay observation, the Board finds that the Veteran's lay opinion that his hearing loss is etiologically related to in-service noise exposure is not competent evidence and does not outweigh the examiner's opinion.  In that regard, the Board finds that the determination of the etiology of hearing loss is a medically complex matter that requires advanced medical knowledge, and determinations as to the severity of hearing loss require audiometric testing.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.").  Here, the Veteran has not shown that he has the requisite medical qualifications and training to address the etiology of this disability.

For the reasons and bases set forth above, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).    


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


